     Case 1:19-cv-01224-AWI-EPG Document 49 Filed 02/02/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE ACOSTA,                                     Case No. 1:19-cv-01224-AWI-EPG
12                       Plaintiff,
13           v.                                        ORDER GRANTING PLAINTIFF’S
                                                       MOTION TO AMEND
14    MARIA DEL CARMEN PARRA PEREZ,
      et al.,                                          (ECF No. 45)
15
                         Defendants.
16

17

18          Currently pending before the Court is Plaintiff Jose Acosta’s (“Plaintiff”) motion for leave
19   to file a Third Amended Complaint. (Doc. No. 46.) The motion is unopposed. The Court found
20   the matter suitable for decision without the need for oral argument pursuant to Local Rule 230(g)
21   and vacated the hearing on the motion set for November 20, 2020. (Doc. No. 46.) Having
22   considered the motion as well as the record in this case, Plaintiff’s motion for leave to amend

23   shall be GRANTED.

24          I.      BACKGROUND

25          Plaintiff filed this action on September 5, 2019, alleging violations of the Americans with

26   Disabilities Act, 42 U.S.C. §§ 12101 et seq. and related California law, against Defendants Maria
     Del Carmen Parra Perez, doing business as Lesly’s Gifts and More (“Perez”), Thu Huynh
27
     (“Huynh”), and Ngoc Tran (“Tran,” and collectively, “Defendants”). (ECF. No. 1) Plaintiff filed a
28
                                                       1
     Case 1:19-cv-01224-AWI-EPG Document 49 Filed 02/02/21 Page 2 of 7


 1   First Amended Complaint as a matter of course pursuant to Federal Rule of Civil Procedure

 2   15(a)(1) on October 16, 2019. (ECF No. 6.) At Plaintiff’s request, the Clerk of Court entered

 3   default against Nuynh and Tran on June 22, 2020. (ECF Nos. 32, 33.)

 4          The Court entered a Scheduling Order on July 7, 2020. (ECF No. 35.) The Scheduling

 5   Order, in relevant part, required any amendment to the pleadings to be filed by July 17, 2020.
     (Id.) The Scheduling Order further set a Mid-Discovery Status Conference for October 20, 2020,
 6
     before the undersigned. (Id.)
 7
            On July 16, 2020, Plaintiff and Perez filed a stipulated request to allow Plaintiff leave to
 8
     file a Second Amended Complaint, which the Court approved by order entered on July 17, 2020.
 9
     (ECF Nos. 36, 37.) The Clerk of Court again entered default against Nuynh and Tran on June 22,
10
     2020, pursuant to Plaintiff’s request. (ECF Nos. 39, 40.) Plaintiff and Perez filed a stipulation of
11
     dismissal as to Perez only on August 20, 2020. (ECF Nos. 41, 42.)
12
            On October 13, 2020, Plaintiff filed a status report indicating that he intended to request
13
     leave to amend the complaint because he recently learned that Huynh and Tran, who were the
14
     owners of the property that is the subject of Plaintiff’s complaint, had transferred ownership of
15   the property to a newly formed company. (ECF No. 43.) The Court accordingly continued the
16   Mid-Discovery Status Conference set for October 20, 2020, to January 27, 2021. (ECF No. 44.)
17          Plaintiff filed the instant motion on October 20, 2020. (ECF No. 46.) According to the
18   motion, Plaintiff seeks leave to amend in order to name THNBT LLC (“THNBT”) as a defendant.
19   (ECF No. 46-1.) Plaintiff alleges that THNBT is an alter ego of Huynh and Tran and was created
20   during the pendency of this litigation in an attempt to evade collection on a default judgment by

21   transferring ownership of the property at issue from Huynh and Tran to THNBT. (Id.; see also

22   ECF Nos. 45-2, 45-4.) The Declaration of Tanya Moore filed in support of the motion states that

23   Plaintiff and his counsel first learned that the subject property had been transferred to THNBT on
     October 13, 2020. (ECF No. 45-3.) Plaintiff has attached a copy of the proposed Third Amended
24
     Complaint as well as a redline version identifying the proposed changes. (ECF Nos. 45-2, 45-4.)
25
            II.     LEGAL STANDARDS
26
            “[O]nce the district court has filed a pretrial scheduling order pursuant to Rule 16 which
27
     establishes a timetable for amending pleadings, a motion seeking to amend pleadings is governed
28
                                                        2
     Case 1:19-cv-01224-AWI-EPG Document 49 Filed 02/02/21 Page 3 of 7


 1   first by Rule 16(b), and only secondarily by Rule 15(a).” Jackson v. Laureate, Inc., 187 F.R.D.

 2   605, 607 (E.D. Cal. June 16, 1999); see also Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294–

 3   95 (9th Cir. 2000) (finding district court correctly addressed motion for leave to amend under

 4   Rule 16 because it had issued a pretrial scheduling order that established a timetable for amending

 5   the pleadings and the motion was filed after the deadline had expired).
            Pursuant to Federal Rule of Civil Procedure 16(b), a scheduling order “may be modified
 6
     only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Good cause requires
 7
     a showing of due diligence. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir.
 8
     1992); Sprague v. Fin. Credit Network, Inc., 2018 WL 4616688, at *4 (E.D. Cal. Sept. 25, 2018)
 9
     (“[Good cause] requires the party to show that despite due diligence the scheduled deadline could
10
     not be met.”)). For example, good cause may be found where the moving party shows that it was
11
     diligent in assisting the Court in creating a workable scheduling order, that it is unable to comply
12
     with the scheduling order's deadlines due to matters not reasonably foreseeable at the time
13
     the scheduling order issued, and that it was diligent in seeking a modification once it became
14
     apparent it could not comply with the scheduling order. Jackson v. Laureate, Inc., 186 F.R.D.
15   605, 608 (E.D. Cal. 1999). The party seeking to modify a scheduling order bears the burden of
16   demonstrating good cause. Handel v. Rhoe, 2015 WL 6127271, at *2 (S.D. Cal. Oct. 16, 2015)
17   (citing Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002); Johnson, 974 F.2d at
18   608-609.)
19          Rule 15(a), in turn, permits a party to amend a pleading once as a matter of course within
20   21 days of service, or if the pleading is one to which a response is required, 21 days after service

21   of a motion under Rule 12(b), (e), or (f). “In all other cases, a party may amend its pleading only

22   with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Granting

23   or denying leave to amend a complaint is in the discretion of the Court, Swanson v. United States
     Forest Service, 87 F.3d 339, 343 (9th Cir. 1996), though leave should be “freely give[n] when
24
     justice so requires.” Fed. R. Civ. P. 15(a)(2). The United States Supreme Court has stated:
25

26          [i]n the absence of any apparent or declared reason—such as undue delay, bad faith
            or dilatory motive on the part of the movant, repeated failure to cure deficiencies by
27          amendments previously allowed, undue prejudice to the opposing party by virtue of
28
                                                        3
     Case 1:19-cv-01224-AWI-EPG Document 49 Filed 02/02/21 Page 4 of 7


 1          allowance of the amendment, futility of amendment, etc. —the leave sought should,
            as the rules require, be “freely given.”
 2

 3   Foman v. Davis, 371 U.S. 178, 182 (1962). The intent of the rule is to “facilitate decision on the
 4   merits, rather than on the pleadings or technicalities.” Chudacoff v. Univ. Med. Center of S. Nev.,
 5   649 F.3d 1143, 1152 (9th Cir. 2011). Consequently, the “policy of favoring amendments to

 6   pleadings should be applied with ‘extreme liberality.’” United States v. Webb, 655 F.2d 977, 979

 7   (9th Cir. 1981).

 8          To evaluate a motion to amend under Rule 15, the Court considers the following factors:

 9   (1) undue delay; (2) bad faith; (3) prejudice to the opponent; and (4) futility of amendment.
     Loehr v. Ventura County Cmty. Coll. Dist., 743 F.2d 1310, 1319 (9th Cir. 1984). These factors
10
     are not of equal weight as prejudice to the opposing party has long been held to be the most
11
     critical factor in determining whether to grant leave to amend. Eminence Capital, LLC v. Aspeon,
12
     Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (“As this circuit and others have held, it is the
13
     consideration of prejudice to the opposing party that carries the greatest weight”); Jackson v.
14
     Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990) (“Prejudice to the opposing party is the
15
     most important factor.”). Absent prejudice, or a strong showing of any of the remaining three
16
     factors, a presumption exists under Rule 15(a) in favor of granting leave to amend. Eminence
17
     Capital, 316 F.3d at 1052.
18          III.    DISCUSSION
19          Pursuant to the Scheduling Order entered on July 7, 2020, any amendment to the
20   pleadings was to be filed by July 17, 2020. (ECF No. 35.) Plaintiff’s motion to amend was filed
21   on October 20, 2020 and is therefore untimely pursuant to the deadline set by the Scheduling
22   Order. (See id.; ECF No. 45.) Although Plaintiff primarily argues the propriety of amendment
23   under Rule 15, because the motion is untimely the Court must first consider whether Plaintiff has

24   met his burden of demonstrating good cause for amendment of the Scheduling Order. See

25   Johnson, 975 F.2d 604 (holding that a motion to amend filed after a deadline set forth in a pretrial

26   scheduling order must satisfy the requirements of Federal Rule of Civil Procedure 16).

27          Here, the declaration of Plaintiff’s counsel filed in support of the motion states that
     Plaintiff and his counsel first learned on October 13, 2020, that the subject property had been
28
                                                        4
     Case 1:19-cv-01224-AWI-EPG Document 49 Filed 02/02/21 Page 5 of 7


 1   transferred to THBNT. (ECF No. 45-3.) Plaintiff has also requested that the Court take judicial

 2   notice of THBNT’s Articles of Organization and Statement of Information filed with the

 3   California Secretary of State on June 23, 2020, and June 26, 2020, respectively, and the Court

 4   will grant Plaintiff’s request as to these documents.1 (ECF Nos. 45-5, 45-6.) Plaintiff’s counsel

 5   further represents that counsel for Huynh and Tran did not advise Plaintiff’s counsel of the
     transfer. (ECF No. 45-3.) In light of the timing of when THNBT’s organizational documents were
 6
     filed, as well as Plaintiff’s counsel’s representation that she and Plaintiff first discovered the
 7
     transfer on October 13, 2020, it appears that Plaintiff was unable to comply with the amendment
 8
     deadline due to matters not reasonably foreseeable at the time the Scheduling Order issued.
 9
     Furthermore, the motion was filed on October 20, 2020, approximately one week after Plaintiff
10
     and his counsel discovered the transfer, and Plaintiff was therefore diligent in seeking
11
     modification once it became apparent that amendment was necessary. The Court therefore finds
12
     that the good cause requirement of Rule 16 has been satisfied.
13
              Having found that the Rule 16 standard is satisfied, the Court further considers whether
14
     leave to amend is appropriate under Rule 15(a). Plaintiff does not appear to have unduly delayed
15   in seeking to amend the complaint or to have acted in bad faith or with a dilatory motive. Plaintiff
16   filed his motion approximately one week after learning of the property transfer giving rise to
17   amendment and it does not appear that the relatively brief delay in learning of the transfer
18   warrants denial of amendment. Additionally, there is no indication of prejudice to any parties as
19   Huynh and Tran are presently in default and no opposition to the motion has been filed. See DCD
20   Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987) (“The party opposing amendment

21   bears the burden of showing prejudice.”). The Court has also reviewed the proposed amended

22   complaint and finds that the granting of leave to amend would not be futile. See Mo. ex rel.

23   Koster v. Harris, 847 F.3d 646, 656 (9th Cir. 2017) (quoting Miller v. Rykoff–Sexton, Inc., 845

24
     1
              Plaintiff also requests that the Court take judicial notice of a Grant Deed dated June 19, 2020, and recorded
25   on July 22, 2020, which the motion argues purports to transfer the subject property from Huynh and Tran to THNBT.
     (See ECF Nos. 45-1 at 3, 45-5.) However, Plaintiff’s proposed Third Amended Complaint identifies the subject
26   property as 3263 East Ventura Avenue, Fresno, CA 93702, while the Grant Deed purports to transfer real property
     known as 3247 E. Ventura Ave., Fresno, CA 93702. (See ECF Nos. 45-2 at 2, 45-4 at 2, 45-6 at 6.) While Plaintiff’s
27   attention is directed to this discrepancy, the Court need not resolve it at this time as the Court does not rely on the
     Grant Deed for purposes of deciding this motion.
28
                                                                 5
     Case 1:19-cv-01224-AWI-EPG Document 49 Filed 02/02/21 Page 6 of 7


 1   F.2d 209, 214 (9th Cir. 1988)) (“An amendment is futile when ‘no set of facts can be proved

 2   under the amendment to the pleadings that would constitute a valid and sufficient claim or

 3   defense.’”).

 4           The Court acknowledges that the deadline for non-expert discovery set forth in the

 5   Scheduling Order has lapsed and it may be necessary to modify the Scheduling Order in light of
     the addition of TNHBT. Amendment may therefore result in some slight delay in the resolution of
 6
     this action. (See ECF No. 35.) Nonetheless, the timing of a motion seeking leave to amend is only
 7
     one of several factors for the court’s consideration, and it is not the most important. See Jackson,
 8
     902 F.2d at 1387 (“Prejudice to the opposing party is the most important factor” in determining
 9
     whether to grant leave to amend.”). Having found that there is no showing of prejudice, bad faith,
10
     or futility, the Court is satisfied that the granting of leave to amend is warranted here.
11
             IV.    CONCLUSION AND ORDER
12
             For the reasons discussed above, IT IS HEREBY ORDERED that:
13
             1.     Plaintiff’s motion (ECF No. 45) for leave to file a Third Amended Complaint is
14
     GRANTED;
15           2.     Within seven (7) days of the date of this Order, Plaintiff shall file his Third
16   Amended Complaint, a copy of which is attached as Exhibit A (ECF No. 45-2) to the motion;
17           3.     Upon the filing of the Third Amended Complaint, the Clerk of Court is directed to
18   issue summons as to THNBT LLC;
19           4.     Plaintiff shall effectuate service of the summons and Third Amended Complaint
20   on THNBT LLC within the time limit for service prescribed by Federal Rule of Civil Procedure

21   4(m);

22           5.     Any answer or other responsive pleading to the Third Amended Complaint shall

23   be filed and served in compliance with the time frames of the Federal Rules of Civil Procedure
     and any relevant Local Rules following service of the Third Amended Complaint; and
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                         6
     Case 1:19-cv-01224-AWI-EPG Document 49 Filed 02/02/21 Page 7 of 7


 1          6.     The parties’ status report in advance of the Status Conference set for March 31,

 2   2021, at 2:00 p.m. in Courtroom 10 (EPG) before the undersigned (see ECF No. 48) should

 3   address whether any amendment to the Scheduling Order is necessary.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    February 2, 2021                           /s/
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     7
